DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            R.A., the mother,
                               Appellant,

                                    v.

DEPARTMENT OF CHILDREN AND FAMILIES, GUARDIAN AD LITEM
  PROGRAM, E.N. and M.N., the children, JULIANA GAITA, P.A.,
                    and K.G. and A.G.,
                         Appellees.

                             No. 4D19-3444

                            [August 20, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk Volker, Judge; L.T. Case No. 50-2017-DP-000285
XXXX-MB.

  Antony P. Ryan, Regional Counsel, Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, and Valarie Linnen, Special Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, Jacksonville, for appellant.

  Andrew Feigenbaum, Appellate Counsel, Children’s Legal Services,
West Palm Beach, for appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Appellate Division, Tallahassee, for appellee Guardian Ad
Litem Program.

    Jane Kreusler-Walsh and Rebecca Mercier Vargas of Kreusler-Walsh,
Vargas & Serafin, P.A., West Palm Beach, and Amy Genet, Legal Aid
Society of Palm Beach County, Foster Children’s Project, West Palm Beach,
for appellees E.N. and M.N.

  Amy U. Hickman of Hausmann & Hickman, P.A., Boynton Beach, for
appellee Juliana Gaita, P.A.

  Alan I. Mishael of Alan I. Mishael, P.A., Miami Beach, for appellees K.G.
and A.G.
PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                         *        *         *

  Not final until disposition of timely filed motion for rehearing.




                                -2-